Exhibit 10.25

 

Amendment to the

 

SUPPLEMENTAL EXECUTIVE RETIREMENT BONUS PLAN

FOR SCHNITZER STEEL INDUSTRIES, INC.

AND AFFILIATED EMPLOYERS

 

 

WHEREAS, Schnitzer Steel Industries, Inc. (hereinafter referred to the Employer)
did previously adopt the Supplemental Executive Retirement Bonus Plan for
Schnitzer Steel Industries, Inc. and Affiliated Employers (the “Plan”); and,

 

WHEREAS, the Employer reserved the right to amend said Plan under Section 3.1;
and the Plan was last amended and restated in its entirety effective as of
January 1, 2000;

 

WHEREAS, a further amendment is now deemed desirable in order to clarify
Employer intent with regard to interpreting a part of the Plan’s benefit formula
that has been made ambiguous with the enactment of Economic Growth and Tax
Relief Reconciliation Act of 2001 (EGTRRA) and the resultant change in Code
Section 401(a)(17);

 

 

NOW, THEREFORE,  the last sentence of Section 1.20(b) is amended to read as
follows:

 

 “The dollar amount for any year after 2001 shall be equal to $159,194
multiplied by ratio of the Code Section 401(a)(17) limit for that year (as
amended by EGTRRA) over the Code Section 401(a)(17) limit for 1994.

 

This Amendment shall not apply to any participant whose employment with the
Employer terminated before January 1, 2002.

 

 

IN WITNESS WHEREOF, Schnitzer Steel Industries, Inc. adopted this amended and
restated Plan, effective January 1, 2002.

 

 

 

SCHNITZER STEEL INDUSTRIES, INC.

 

 

 

 

By:

/s/Leonard Schnitzer

 

 

Leonard Schnitzer

 

 

Chairman of the Board

 

 

Chief Executive Officer

 

 

 

 

 

Date:

November 21, 2001

 

 

 